Case 0:20-cv-62555-RAR Document 4 Entered on FLSD Docket 12/14/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


                             CASE NO. 20-62555-CIV-RUIZ/STRAUSS
 GLORIA IRIS MORENO TIPPENHAVER,
         Plaintiff,
 vs.
 ANDREW SAUL,
 Commissioner of Social Security,

       Defendant.
 __________________________________/
                  ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE
                         TO PROCEED IN FORMA PAUPERIS
         THIS CAUSE has come before me upon Plaintiff’s Application to Proceed in District

 Court Without Prepaying Fees or Costs (“Motion”). (DE 3). This matter has been referred to me

 for a ruling on all pre-trial, non-dispositive matters and for a Report and Recommendation on any

 dispositive matters, pursuant to 28 U.S.C. § 636(c). (DE 2).

         Pursuant to 28 U.S.C. § 1915, the Court may, upon a finding of indigency, authorize the

 commencement of an action without requiring the prepayment of fees or security. 28 U.S.C.

 § 1915(a)(1). The granting of a motion to proceed in forma pauperis is discretionary. Pace v.

 Evans, 709 F.2d 1428, 1429 (11th Cir. 1983). “When considering a motion filed under Section

 1915(a), ‘[t]he only determination to be made by the court . . . is whether the statements in the

 affidavit satisfy the requirement of poverty.’” Raftery v. Vermont Student Assistance Corp., 2016

 WL 11579801, at *1 (M.D. Fla. Feb. 17, 2016) (quoting Martinez v. Kristi Kleaners, Inc., 364

 F.3d 1305, 1307 (11th Cir. 2004) (internal citations omitted)). “[A]n affidavit will be held

 sufficient if it represents that the litigant, because of his poverty, is unable to pay for the court fees

 and costs, and to support and provide necessities for himself and his dependents.” Martinez, 364
Case 0:20-cv-62555-RAR Document 4 Entered on FLSD Docket 12/14/2020 Page 2 of 2




 F.3d at 1307. “The Department of Health and Human Services (HHS) poverty guidelines 1 are

 central to an assessment of an applicant’s poverty.” Ryan v. Comm'r of Soc. Sec., No. 16-CV-

 61716, 2016 WL 10953761, at *1 (S.D. Fla. July 20, 2016) (citations omitted). A plaintiff,

 however, need not be “absolutely destitute.” Martinez, 364 F.3d at 1307. Indeed, the court must

 compare “the applicant’s assets and liabilities in order to determine whether he has satisfied the

 poverty requirement.” Thomas v. Chattahoochee Judicial Circuit, 574 Fed. App’x 916, 917 (11th

 Cir. 2014).

          Here, Plaintiff has filed a long form affidavit in support of the Motion. (DE 3). Plaintiff’s

 affidavit establishes a monthly household income of $924 comprised soley of public-assistance of

 $204 and retirement of $720, no assets, no bank account, and no debt. Id. Plaintiff reports

 household expenses totaling $949: $450 for rent, $130 for utilities, $204 for food, $14 for medical

 and dental, $91 for motor vehicle and $60 for gasoline. Plaintiff explains that sometimes the

 monthly expenses exceed the monthly income and the household pays what is possible to pay. Id.

 Based on the foregoing, the undersigned concludes that Plaintiff has established the poverty

 requirement of 28 U.S.C. § 1915(a).

          Accordingly, it is hereby ORDERED AND ADJUDGED that Plaintiff’s Application to

 Proceed in District Court Without Prepaying Fees or Costs (DE 3) is GRANTED. 2

          DONE AND ORDERED in Fort Lauderdale, Florida, this 14th day of December 2020.




 1
     See HHS Poverty Guidelines for 2020, available at https://aspe.hhs.gov/poverty-guidelines.
 2
  Plaintiff’s Counsel provides notice that her office will effectuate service and requests that the
 Clerk not forward the summons and complaint to the United States Marshals Service. (DE 1-3).
                                                   2
